DETAILED ACTION
Claims 1-18 are pending.

Election/Restriction
I. 	This application contains claims directed to the following patentably distinct species of cells: microglia, T cells, B cells, dendritic cells, and peripheral blood mononuclear cells (see claims 1-4, 11, 13-16). 
The species are independent or distinct because they are different cell types. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-18 are generic.

II.	This application contains claims directed to the following patentably distinct species of demyelinating disorders: cognitive decline, Alzheimer's disease, Parkinson's disease, stroke, epilepsy, migraine, multiple sclerosis, traumatic brain injury, or neuropathy (see claims 6-7, 17-18). 
The species are independent or distinct because they are different disorders. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-18 are generic.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(b) the prior art applicable to one species would not likely be applicable to another species; and,

(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635